Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Relevant Sections of 35 U.S.C. § 112, Under the AIA  Provisions
01.	The following is a quotation of relevant section(s) of 35 U.S.C. § 112: 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter [that] the inventor or a joint inventor regards as the invention. 
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
35 U.S.C. § 112(b) Rejections of the Claims
03.	Claims 2, 3, and 15 are rejected under 35 U.S.C. § 112(b) as indefinite for failing to particularly point out and distinctly claim the subject matter Applicants regard as the invention.
In claims 2, 3, and 15, "the or each die" lacks antecedent bases and also renders incomprehensible scope of the claims because the recitation does not make sense. 
A person skilled in the art, therefore, would not be on notice of the bounds of the protected invention to avoid infringing. See, for example, Biosig Instruments, Inc. v. Nautilus, Inc., 715 F.3d 891, 106 U.S.P.Q.2d 1554 (Fed. Cir. 2013) (stating that "the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent." Citation deleted).
Claims 2, 3, and 15, therefore, have indefinite scopes. 
Accordingly, claims 2, 3, and 15 are rejected under 35 U.S.C. § 112(b) as failing to "particularly point[] out and distinctly claim[] the subject matter [that] the [Applicants regard] as [the] invention."
The lack of clarity in the above noted feature is especially detrimental because it appears to be an important part of the recitation of the claims. See, for example, M.P.E.P. § 2173.05(b) and the precedents cited therein (see, e.g., In re Wiggins, 179 USPQ 421, 423 (CCPA 1973), explicitly noting that "when the scope of the claim is unclear a rejection under 35 U.S.C. § 112[(b)] is proper"). See, also, Halliburton Energy Services, Inc. v. M-I LLC 85 USPQ2d 1654 (Fed. Cir., 2008) (noting the importance of a patent clearly distinguishing itself from the prior art). 
Statutory Bases of the Prior Art Rejections
04.	The following is a quotation of the relevant paragraph(s) of 35 U.S.C. § 102, providing the legal bases for the anticipation rejection(s) in this Office Action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
(b) EXCEPTIONS.— 
(1) DISCLOSURES MADE 1 YEAR OR LESS BEFORE THE EFFECTIVE FILING DATE OF THE CLAIMED INVENTION.—A disclosure made 1 year or less before the effective filing date of a claimed invention shall not be prior art to the claimed invention under subsection (a)(1) if—
(A) the disclosure was made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(B) the subject matter disclosed had, before such disclosure, been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor.
(2) DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS.—A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if—
(A) the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor;
(B) the subject matter disclosed had, before such subject matter was effectively filed under subsection (a)(2), been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.
05.	The following is a quotation of 35 U.S.C. § 103, providing the legal basis for the obviousness rejection(s) in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Prior Art Rejections of the Claims -- Anticipation
06.	Claims 1-17 are rejected under 35 U.S.C. § 102(a)(1) as anticipated by WIPO Document WO 2016/153871 to inventor Vos [hereinafter "Vos"]. 
As to rejecting claims 1 and 16 and 17, Vos describes (see, for example, the front-page Figure) : A substrate for a MEMS transducer package comprising: a first die 360 and a second die 354/356, each having side surfaces; and a frame 352 laterally surrounding and in contact with the side surfaces of each die.
With respect to claim 4, Vos describes: the distance between a first substrate plane (whatever this refers to) and the second substrate plane (whatever this refers to) defines a planar height of the substrate 352 and wherein the height of the die (either one) is less than or equal to the planar height of the substrate 352.
With respect to claim 5, Vos describes: the frame is formed of a mould material because the substrate comprises a printed circuit board (see, e.g., [0043]).
With respect to claims 6 and 7, Vos describes: one or more through planar vias 374/376 which extend between the first substrate plane and the second substrate plane (whatever the planes are because the vias extend through the substrate 352.
With respect to claim 8, Vos describes: the first and second dies are held in a fixed positional relationship relative to each other by means of the frame structure.
With respect to claim 10, Vos describes: the MEMS microphone transducer (diaphragm 360).
With respect to claim 11, Vos describes: the MEMS microphone transducer 356 (see, e.g., [0043] and [0044]) comprises a flexible membrane (diaphragm 356), which deflects in response to a pressure differential across the membrane, and wherein the MEMS microphone transducer is provided such that the flexible membrane overlies a hole 366-370 provided in the port hole die.
With respect to claims 12 and 13, Vos describes a lid portion 351, the lid portion 351 being provided on the upper surface of the package substrate 352 to define a chamber.
With respect to claim 14, Vos describes (see, e.g., [0002]) the device is at least one of: a portable device; a computing device; and a voice controlled device.
With respect to claims 16 and 17, Vos describes (see, e.g., [0042]-[0044]) wherein the first die is an ASIC (teaching that 360 is an integrated circuit and an example of it is the ASIC 404). 
Accordingly, claims 1-17 are rejected under 35 U.S.C. § 102(a)(1), as anticipated by Vos. 
Response to Arguments
07.	The Arguments in the 9/20/2022 Response have been considered but found moot in view of the new rejections explained above.
Closing Notes
08. 	"[T]o be entitled to reconsideration or further examination," in response to either a non-Final (see 37 CFR 1.111(b) and (c)) or Final Office Action (see 37 CFR 1.116(a); 37 CFR 1.114(a), (b), (c); and 37 CFR 1.111(b) and (c)), the reply: 
"MUST be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action" (capitalized/bolded/underlined herein for emphasis; see 37 CFR 1.111(b));
"MUST present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references (capitalized/bolded/underlined herein for emphasis; see 37 CFR 1.111(b)); 
"MUST appear throughout to be a bona fide attempt to advance the application to final action[--a] general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section" (capitalized/bolded/underlined herein for emphasis; see 37 CFR 1.111(b)); and
"[if] amending in reply to a rejection of claims in an application … , … MUST clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made[, and] must also show how the amendments avoid such references or objections (capitalized/bolded/underlined herein for emphasis; see 37 CFR 1.111(c)).
ACCORDINGLY, a reply that fails to meet any of the above-noted 37 CFR 1.111 requirements may be found intentionally non-responsive and, thus, be denied entry, which requires any necessary extension of time for any supplemental/correcting response to be calculated from the mailing date of this Office action. 
MOREOVER, an amended (or a new) claim MUST have WRITTEN DESCRIPTION SUPPORT in the AS FILED disclosure of the embodiment of the claimed invention. See 35 U.S.C. § 112(a) stating: "The specification shall contain a written description of the invention." AND a reply including amendment adding to (or deleting from) the AS FILED disclosure of the invention MAY NOT INTRODUCE NEW MATTER. See 35 U.S.C. § 132(a), second sentence, stating: "No amendment shall introduce new matter into the disclosure of the invention." 
ACCORDINGLY, a reply that amends a claim (or adds a new claim) or amends the specification, drawings, or abstract of the as filed disclosure of the invention should include a specific explanation for how the as filed disclosure of the invention provides written description support of the amended/new claim or shows that no new matter is added, respectively. See the first paragraph of M.P.E.P. § 2163 noting that "Applicant[s] should ... specifically point out the support for any amendments made to the disclosure," citing M.P.E.P. §§ 714.02 and 2163.06.
09.	IF an Applicant Filing, or an Office Action, amends or cancels a claim and, thus, makes at least one named inventor not be an inventor of at least one claim remaining in this application, THEN Applicants must amend this application's 37 CFR 1.41 Inventorship by a 37 CFR 1.48 request, including the 37 CFR 1.17(i) fee.
CONCLUSION
10.	Applicants' amendment necessitated the rejections with new ground(s) in this Office Action. Accordingly, THIS OFFICE ACTION IS FINAL. See M.P.E.P. § 706.07(a). 
A shortened statutory period for reply to this Office Action is set to expire THREE MONTHS from this Office Action's Mailing Date. Extension of this time period may be granted under 37 CFR 1.136(a). For a first reply within TWO MONTHS of the Mailing Date, the shortened statutory period is the longer of THREE MONTHS or the Advisory Action's Mailing Date, and any extension fee will be calculated from the later date. The maximum period for reply, however, is SIX MONTHS from the Final Office Action's Mailing Date.
Concerning any inquiry about this or an earlier communication, in this application, Primary Examiner Sayadian is usually reachable at +1-571-272-7779 or through his e-mail address, hrayr.sayadian@uspto.gov--M-F, 10:00 – 16:00, US EDT/EST, whichever time zone is in effect at time of call. Examiner Sayadian will respond no later than the next business day to calls made (or e-mails sent) on a business day no later than 16:00 US EDT/EST of a business day, whichever time zone is in effect at the time of Applicants' initiated communication. A call made (or an e-mail sent) after 16:00 US ET is effectively a call/e-mail initiated the business day AFTER the day of the call/e-mail day.
If attempts to reach Mr. Sayadian are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814